DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-21 in the reply filed on 1/31/2022 is acknowledged.
Claims 22-24 are presently withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Conveyance means in claim 13
Lower conveyance means in claim 13
Upper conveyance means in claim 13
Conveyance means in claim 14
Conveyance means in claim 15
“wherein by means of the combination” in claim 18
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the claim introduces conveyance rollers or belts, which correspond to the “conveyance means”.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18 recites the limitations with insufficient antecedent basis for this limitation in the claim. Claim 13 recites “said input conveyor” and “said output conveyor”, however, both instances are the initial recitations of the stated elements. For examination purposes, claim 13 will be interpreted as follows: lines 19-20 - -said motorized support and conveyance rollers or belts and [[said]] an input conveyor and said motorized support and conveyance rollers or belts and [[said]] an output conveyor.
As Claim 13 is the independent claim upon which claims 14-21 depend upon, similarly claims 14-21 are rejected.  
	Claim 18 recites “at least one of said four sucker carriages”, however this is the initial recitation of “four sucker carriages.” Claim 18, depends upon claim 17, which depends upon claim 13. Claim 13 does not introduce any number of “sucker carriages”, nor does claim 17. Claim 14 introduces “sucker carriage”, and claim 15 introduces “at least two sucker carriages,” however claim 17, and therein claim 18 do not depend upon either. 
Claim 18 further recites “said upper axis” and “said lower axis”, however, both instances are the initial recitations of the stated elements. For examination purposes, claim 18 will be interpreted as follows : line 5- - at leas one of [[said]] four sucker carriages with respect to [[said]] a lower axis or [[said]] a upper axis - - 

Claim 21 recites the term “simple”, which is considered a relative term which renders the claim indefinite. The term “simple” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “simple” is recited only once in the specification, and it is being used to describe the nature of the summary of provided of the application, but not regarding any specific machining applications. For examination purposes, Claim 21 will be interpreted as follows: line 2 - - said diamond grinding wheel performs machinings that range from the [[simple]] rounding

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14, 17, and 19- 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vianello (PG Pub No 20070075474).
In regards to claim 13, Vianello discloses

a machine body (main body 2) provided with a pseudovertical resting and sliding surface (see annotated fig. 4), preceded by a corresponding upstream pseudovertical resting and sliding surface (see annotated fig. 4) and followed by a corresponding downstream pseudovertical resting and sliding surface (see annotated fig. 4; [0031] Advantageously, the a glass sheet is arranged vertically, rests on a sliding surface and can move horizontally on a conveyor. [0032] The arrangement defined as vertical is actually slightly tilted with respect to the vertical plane (generally by 6.degree.) in order to give static stability to the glass sheet, i.e., prevent its tipping, 

    PNG
    media_image1.png
    629
    794
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    501
    770
    media_image2.png
    Greyscale

and actuating a synchronous axis XO (horizontal axis H) for the conveyance of the lower portion of said glass sheet (glass sheet 1) and of at least one pair of working heads (working heads 300, 400), which can move with respect to said glass sheet along the perimeter of said glass sheet (glass sheet 1) with a synchronous feeding motion and provided with a synchronous rotary motion, each one of said pair of working heads (working heads 300, 400) being movable on corresponding vertical carriages (fig. 8, fig. 9) provided with a synchronous vertical translational motion along vertical axes (vertical axes V1 and V2) and comprising a fixed body (trucks 302, 402) and a rotating body (screw 325, 425), each fixed 

    PNG
    media_image3.png
    453
    595
    media_image3.png
    Greyscale

which comprises a tool (abrasive tool 301) of the type with a rigid grinding wheel (see fig. 16) which has a circular shape in rotation with a cutting motion in order to perform said grinding, 

    PNG
    media_image4.png
    647
    541
    media_image4.png
    Greyscale

adjustable with an adjustment motion along respective axes (vertical axes V1 and V2), which are perpendicular to the plane of said glass sheet (glass sheet 1; [0097] The working heads 3, 4 comprise advantageously, on the plate 321, 421, a support, not shown in the figures because it is known, for adjusting the inclination of the tool 301, 401 with respect to the plane of the glass sheet. In particular, it is preferred to adjust this inclination so that linear contacts, rather than point contacts, are produced between the tool 301, 401 (of the biconic or pseudo-biconic type) and the edges of the glass sheet, with a consequent improved cutting action of the tool and reduced wear of said tool. Adjustment of the tool is performed for example by interaction between screws and slots), 
wherein through said machine body (main body 2) and said motorized support (longitudinal conveyor 5) and conveyance rollers (free rollers 5A)  or belts (belt type 5B) and [[said]] an input conveyor (conveyor 6a) and said motorized support (longitudinal conveyor 5) and conveyance rollers (free rollers 5A)  or belts (belt type 5B) and [[said]] an output conveyor (conveyor 6b) and said 

    PNG
    media_image5.png
    453
    576
    media_image5.png
    Greyscale

for said glass sheets (glass sheet 1), a lower one and an upper one (see annotated fig. 5 below), which actuate respectively the synchronous motions about respective axes (vertical axes V1 and V2), engage and convey said glass sheets (glass sheet 1), said glass sheets (glass sheet 1) being interfaced alternately, odd sheets of said glass sheets (glass sheet 1) with said lower conveyance means and even sheets of said glass sheets (glass sheet 1) with said upper conveyance means.   
NOTE: It is noted that the terms “lower” and “upper” have been interpreted to mean that are part of the name of the conveyance means; in other words, the claim does not require that the upper conveyance means is above the lower conveyance means.  In the instant prior art the below identified upper conveyance means is above a base of the overall apparatus and the lower conveyance means is below other elements of the apparatus, thus they can be called upper and lower conveyance means respectively.  In addition, the recitation of “said glass sheets being interfaced alternately, odd sheets of said glass sheets with said lower conveyance means and even sheets of said glass sheets with said upper conveyance means, have been interpreted as intended use limitations.  Since both the upper and the lower conveyance means of the prior art are capable of working with the glass sheets, then they are capable of meeting the claimed recitations; note that there is nothing in the claimed invention limiting the upper or lower conveyance means from touching both (even and odd) sheets.

    PNG
    media_image6.png
    462
    588
    media_image6.png
    Greyscale


In regards to claim 14, Vianello discloses
The machine according to claim 13, wherein each one of said conveyance means (5A, 5B, 5C) is constituted by a sucker carriage (carriage 511 and suckers 512, 513).  




The machine according to claim 13, wherein said working heads (working heads 300, 400), which can move with respect to said glass sheet (glass sheet 1) along the perimeter ([0029]: at least two working heads, which are adapted to make contact with the edges of the sheet, each being movable independently along a vertical axis) of said glass sheet (glass sheet 1), in addition to said working heads (working heads 300, 400) with corresponding tools (abrasive tool 301), contain jaws (sliders 324c, 424c, 324d, 324d) for retaining the portion ([0094]: it is possible to accommodate glass sheet centering mechanisms such as sliders 324c, 424c and mutually opposite sliders 324d, 424d (see. FIG. 20b), the function of which is to rigidly couple the position of the glass sheet 1 with respect to the tool 301, 401) of said glass sheet (glass sheet 1) which act transversely to said glass sheet (glass sheet 1) at their perimetric margin in order to prevent the vibration thereof during the active machining step of said tools (abrasive tool 301), said retention jaws (sliders 324c, 424c, 324d, 324d) arranging themselves tangentially with respect to the perimeter of said glass sheet (glass sheet 1) by the action of synchronous rotation axes (rotation axis Ø1, axis Ø2).  

    PNG
    media_image7.png
    559
    733
    media_image7.png
    Greyscale



In regards to claim 19, Vianello discloses  
The automatic machine according to claim 13, wherein said tool (abrasive tool 301) is a diamond grinding wheel (abstract: such as diamond grinding wheels).  

In regards to claim 20, Vianello discloses  
The automatic machine according to claim 19, wherein said diamond grinding wheel (abrasive tool 301 per abstract) is of a type that is contoured as a function of the shape to be obtained of the edge of the glass sheet (glass sheet 1) in the direction of the thickness (Vianello 20070075474 [0095] The working heads 300 and 400 comprise an abrasive tool 301, 401, typically shaped like a diamond grinding wheel with a V-shaped profile, by means of which both perimetric face edges of the glass sheet 1 are ground).  

In regards to claim 21 Vianello discloses,  
The automatic machine according to claim 19, wherein said diamond grinding wheel (abrasive tool 301 per abstract) performs machinings that range from the [[simple]] rounding US 16/341,7153GSL0062USof the edges (abstract: an automatic machine for arrissing edges of glass sheets) to the profile shaping that affects the entire thickness of said glass sheet (glass sheet 1; [0070] The input conveyor preferably comprises a known type of thickness detector 604 for measuring the thickness of the glass sheet to be worked) and range from grinding ([0095] The working heads 300 and 400 comprise an abrasive tool 301, 401, typically shaped like a diamond grinding wheel) to milling to polishing ([0003] Arrissing is performed for 
NOTE: 	Milling is understood to generally be to cut or shape using a rotating tool, and polishing to generally be creating a smooth surface by rubbing. As the diamond wheel is capable of arrissing, it fulfills the constraint of shaping using a rotating tool, and smooths the surface in order to prevent micro-cracks and edge defects.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vianello (PG Pub No 20070075474).


The machine according to claim 13, wherein each one of said conveyance means (free rollers 5A, belt type 5B).  
Vianello fails to disclose the said conveyance means is “constituted at least by two sucker carriages.” However, Vianello does disclose “the conveyance of the assembly 5C is used (see FIGS. 18 and 19) by means of a carriage 511 provided with one sucker 512 or more suckers 512, 513 ([0076]).” Vianello teaches using a carriage that could be classified as “sucker carriages” as a means for conveyance. 
Further, pursuant of MPEP 2144.04(VI)(B), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It has been held obvious over the prior art to duplicate parts, where in the instant case, to have two sucker carriages as a part of the conveyance means is only a slight variation therefrom and would not produce an unexpected
outcome and would have therefore constituted an obvious mechanical expedient at the time of
applicants' invention.

In regards to claim 16, Vianello as modified discloses  
The machine according to claim 15, wherein said at least two sucker carriages (carriage 511 and suckers 512, 513) are adjustable in mutual displacement ([0076]: Said carriage can move on linear guides 518 by way of the actuation of a gear 519 (which is not shown but is known) meshed with a rack 520 (which is not shown but is known)) in order to couple with said glass sheets (glass sheet 1) according to the length of said glass sheets (glass sheet 1).  
NOTE:	It is understood that as the carriages have a known means for moving along linear guides, adjustments could be made by a user in order to accommodate for adequate coupling of the carriages according to the size, shape, and length of the glass sheet being processed. 

In regards to claim 18, Vianello discloses 
The machine according to claim 17, wherein by means of the combination of the synchronous motions of said motorized support (longitudinal conveyor 5) and conveyance rollers (free rollers 5A) or belts (belt type 5B) with respect to said synchronous axis (horizontal axis H), of the motion of at least one between said at least one pair of working heads (working heads 300, 400)  with respect to said rotation axes (rotation axis Ø1, axis Ø2) and of at least one of said vertical carriages (fig. 8, fig. 9) along said vertical axes and of at least one of [[said]] sucker carriages (carriage 511 with suckers 512, 513) with respect to [[said]] a lower axis or [[said]] a upper axis (see annotated fig. 5 below), 

    PNG
    media_image8.png
    462
    588
    media_image8.png
    Greyscale

the grinding work follows contours of said glass sheet (glass sheet 1) of the type other than rectangular ([0075] This control of the position of the glass sheet 1 is important for the correct operation of the 
Vianello fails to disclose “four” sucker carriages. However, Vianello does disclose “the conveyance of the assembly 5C is used (see FIGS. 18 and 19) by means of a carriage 511 provided with one sucker 512 or more suckers 512, 513 ([0076]).” Vianello teaches using a carriage that could be classified as “sucker carriages” as a means for conveyance. 
Further, pursuant of MPEP 2144.04(VI)(B), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It has been held obvious over the prior art to duplicate parts, where in the instant case, to have four sucker carriages as a part of the conveyance means is only a slight variation therefrom and would not produce an unexpected
outcome and would have therefore constituted an obvious mechanical expedient at the time of
applicants' invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vianello et al. (US Patent No. 8282443) teaches an automatic machine and an automatic method for grinding the perimetric edge of rectangular or nonrectangular of glass sheets arranged substantially vertically, comprising at least one conveyor and at least one workhead provided with an abrasive tool for grinding the glass sheet at its edge, following its perimetric profile by way of the relative action of movement of the glass sheet and movement of the at least one workhead.
	Allaire et al. (US Patent No. 6910953) teaches a rotating belt used to finish the edges of glass sheets used as substrates for liquid crystal displays. The edge of the sheet engages the working zone of the belt along a line segment. The working zone is brought into contact with the edge by a pressure sensitive platen which can accommodate errors in the positioning of the sheet at the finishing station.
	Vianello (US PG Pub No. 20080092594) teaches an automatic machine and a related method for grinding the arrises of glass panes, provided with devices which allow to work glass panes which are rectangular or optionally contoured, at the arrises thereof, with rigid tools, such as diamond grinding wheels, by acting simultaneously but independently on the two mutually opposite arrises along the perimeter of the pane.
	Lisec (US Patent No. 4716686) teaches a device for the treatment of the edge zones of plate-shaped elements, including a conveyor for the plate-shaped element and a treatment tool movable to and fro transversely to the conveying direction are provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723